Robert H. Dudley, Justice. The appellant was convicted of two misdemeanors. On appeal, he argues that the arresting officer did not meet the minimum standards established by the Executive Commission on Law Enforcement, and, therefore, he could not be convicted of the offenses. We affirm the convictions.  The general rule is that an illegal arrest does not void a conviction. O’Riordan v. State, 281 Ark. 424, 665 S.W.2d 255 (1984). “It goes almost without saying that a defendant, after having been fairly tried in a court of competent jurisdiction and found guilty... is not entitled to be set free on the basis of some flaw in the manner of his arrest.” Singleton v. State, 256 Ark. 756, 510 S.W.2d 283 (1974).  However, an exception to the general rule applies when a non-qualified officer issues the only charges in a case, since “any action” taken by such officer “shall be held as invalid.” Ark. Code Ann. § 12-9-108(a) (1987). Pursuant to that particular statute, when the non-qualified policeman’s citation is the only charging instrument, it is the same as if no charge were ever filed. Brewer v. State, 286 Ark. 1, 688 S.W.2d 736 (1985). Thus, the accused was never charged, and “a party cannot be found guilty of a crime with which he was never charged.” Brewer v. State, supra (quoting Clayborn v. State, 278 Ark. 533, 647 S.W.2d 433 (1983)).  In this case the appellant does not tell us whether the non-qualified officer’s citation was the only formal charge, or whether a judicial officer issued an arrest warrant which was served by the non-qualified officer, or whether he was later charged by information. Accordingly, we do not know whether the trial court erred in applying the general rule, and we will not presume error. Affirmed. Hickman and Purtle, JJ., dissent.